Title: To Alexander Hamilton from John Nicholson, [25 March 1791]
From: Nicholson, John
To: Hamilton, Alexander


[Philadelphia, March 25, 1791]
Sir,
Your favor of the  with which I was honored had placed the certificates of Registered debt the property of Penna. but not yet assigned into as good a situation I thought as we could have desired, but it hath been since suggested to me that the arrangement with the bank is to be considered as payment of one quarter Interest, whether the party apply for it or not. If this should be the case and when these Certificates come afterwards to be assigned they should be granted for one quarters Interest less. Altho the party would be debared from receivg. his interest the state would likewise be preclued therefrom. A power of attorney would be wanting from the persons who appear as the creditors on the books. Altho I flatter myself that this is the case, yet the possibility of a measure which so much concerns the interest of this state must plead my excuse for troubling you again on the subject, as it may be possible now to devise some remedy which could not be done when the business shall be farther advanced.
I have the honor to be   &ca.
J N
Mar 25th. 1791
The Honble Alex. Hamilton Esqr.Secy. Try.

